Case 5:21-cv-00047-LGW-BWC Document5 Filed 09/13/21 Page 1 of 1

In the Gunited States District Court
Sor the Southern District of Georgia

Waprross Dibision
DELWIN M. BERRY,
Ba
Plaintiff, . CIVIL ACTION NO.: 5:21-cv-47

*

Vv. *

ok

EDWINA JOHNSON, et al.
*

%

Defendants.
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 4. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s directives, DIRECTS the Clerk of Court to CLOSE this
case and enter the appropriate judgment, and DENIES Plaintiff in
forma pauperis status on appeal.

[4 day/ot Ve , 2021.

SO ORDERED, this

 

  
 

 

HON. LI GODBEY WOOD, JUDGE
ITEY STATES DISTRICT COURT
S ERN DISTRICT OF GEORGIA

AO 724A
(Rev. 8/82)

 

 
